 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   TERI BROWN,                                        Case No. 1:17-cv-00675-SAB

 9                  Plaintiff,                          ORDER VACATING FEBRUARY 13, 2019
                                                        HEARING
10          v.

11   JONATHAN NEIL AND ASSOCIATES,
     INC.,
12
                    Defendant.
13

14          On May 16, 2017, Plaintiff Teri Brown filed this action individually and on behalf of all

15 others similarly situated alleging violation of the Fair Debt Collections Practices Act. On

16 November 5, 2018, an order was filed granting preliminary approval of the class action

17 settlement in this action. Currently before the Court is Plaintiff Teri Brown’s motion for final

18 approval of a class action settlement.

19          The Court, having reviewed the record and considering that no class member has

20 objected to the settlement, finds this matter suitable for decision without oral argument. See

21 Local Rule 230(g). Accordingly, the previously scheduled hearing set on February 13, 2019, is

22 HEREBY VACATED and the parties will not be required to appear at that time.

23
     IT IS SO ORDERED.
24

25 Dated:     February 11, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
